Citation Nr: 1700512	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  13-09 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy, bilateral lower extremities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to March 1962, and from April 1962 to December 1979.

This matter came to the Board of Veterans' Appeals (Board) from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing in March 2014; the transcript is of record.

This matter was remanded in March and December 2015.


FINDING OF FACT

Peripheral neuropathy of the bilateral lower extremities, did not manifest in service, did not manifest within a year of separation from service, and is not otherwise due to active service.  


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy of the bilateral lower extremities, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The Board finds that all notification and development action needed to arrive at a decision on the above claim has been accomplished.  Through a notice letter dated in August 2010, the RO notified the Veteran of the information and evidence needed to substantiate his claim and of VA's duty to assist in developing his claim.  The letter satisfied the requirements of the VCAA, and no additional notice is required. 

All necessary development has been accomplished, to include substantial compliance with the Board Remands.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see Bernard v. Brown, 4 Vet. App. 384 (1993).  The virtual folder contains the Veteran's service treatment records, VA treatment records, private treatment records and lay statements and testimony from the Veteran.  The Board has perused the medical and lay records and testimony for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Veteran was afforded a VA examination regarding his service connection claim and an addendum opinion was sought, which are discussed in detail below.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination for the pending claim has been met.  38 C.F.R. § 3.159 (c)(4).

The Court has held that the provisions of 38 C.F.R. § 3.103 (c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's Board hearing, the undersigned identified the issue on appeal and asked the Veteran about the treatment received for his condition to ensure that all relevant treatment records were obtained.  Also, the Veteran provided testimony as to the symptoms and history of his condition.  Moreover, as a result of his testimony, the issue was remanded to assess the nature and etiology of his claimed condition.  The Veteran has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  The duties imposed by Bryant were thereby met.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria & Analysis

The Veteran asserts that his neuropathy of the bilateral lower extremities, is due to activity such as jumping out of trucks during service.  04/04/2014 Virtual VA, Hearing Transcript at 8.  The Veteran denied seeking treatment but noted that it was painful when he would jump straight down on his feet.  Id. at 9.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 C.F.R. § 3.303(b). 

An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The second and third elements of service connection may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1998) (overruled on other grounds).

For veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as organic diseases of the nervous system, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307(a), 3.309(a).  

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

While the Veteran has not specifically asserted that his peripheral neuropathy is due to exposure to herbicides, he has asserted exposure to herbicides while serving in Korea.  08/27/2015 VBMS, Third Party Correspondence.  For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).  While service personnel records reflect that the Veteran had active service in Korea, this occurred between July 1967 and February 1968.  08/27/2015 VBMS, Military Personnel Record.  Thus, the applicable service is not shown and there is no support for a finding that he had exposure to herbicides during active service.

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.").

Service treatment records do not reflect any complaints, treatment, or diagnosis of peripheral neuropathy or any neurological disability associated with the lower extremities or feet.  Reports of Medical History dated in May 1961, January 1962, November 1964, October 1970, and November 1979 reflect the Veteran checked the 'No' boxes for 'foot trouble' and 'neuritis.'  05/07/2003 VBMS, STR-Medical at 8, 45, 62, 69.  Reports of Medical Examinations conducted in May 1961, January 1962, November 1964, November 1966, October 1970, and November 1979 reflect that his 'lower extremities' and 'neurologic' were clinically evaluated as normal.  Id. at 11, 12, 15, 22, 26.  The November 1979 Report of Medical Examination reflects that his 'lower extremities' were clinically evaluated as normal and superficial varicosities bilateral with regard to his 'neurologic' system.  Id. at 29.  

Post-service, private treatment records reflect an initial diagnosis of peripheral polyneuropathy in November 2009.  09/22/2010 VBMS, Medical Treatment Record-Non-Government Facility.

In June 2015, the Veteran underwent a VA examination wherein the examiner diagnosed idiopathic polyneuropathy that was not connected to military service.  As the examiner did not provide a rationale for the negative opinion, this matter was remanded for an addendum opinion.  06/24/2015 VBMS, C&P Exam.

In a December 2015 opinion, an examiner acknowledged the diagnosis of idiopathic polyneuropathy of the feet.  The examiner noted that these symptoms did not start until several years after he left the service.  The examiner stated that if this had been caused by the numbness he experienced while in the service his symptoms would have persisted since that time, but they did not.  The only evidence of neuropathy on examination was decreased sensation in his feet.  Because the symptoms were of such late onset, the examiner felt that his neuropathy was not secondary to riding in trucks and wearing tight boots while in service.  12/17/2015 VBMS, C&P Exam.

While the evidence establishes a post-service diagnosis of idiopathic polyneuropathy of the feet, the evidence of record does not support a finding that this disability is due to his periods of active service.  

There is nothing in the evidence of record that suggests a relationship between his current idiopathic polyneuropathy initially diagnosed in 2009 to his service which ended 30 years prior to receipt of his claim of service connection.  Even in consideration of the Veteran's lay contentions, the VA examiner proffered a negative opinion based on a lack of continuity of symptomatology.  The Board finds that the VA physician's opinion is probative as it was based on review of the medical and lay evidence of record, and the June 2015 examiner provided a clear rationale in support of the negative opinion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the complete applicable record, the Board finds such opinion is probative and material to the Veteran's service connection claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

While the Board has given consideration to the lay evidence from the Veteran, he does not have the requisite medical expertise to diagnose his disability nor to find that he has a chronic disability due to service.  His opinion is not competent, given the complexity of the medical question involved.  Based on his lay assertions, a medical opinion was sought which was negative.  The medical evidence and the probative opinion outweighs the lay contentions of the Veteran.  

The Board notes that peripheral neuropathy is an organic disease of the nervous system, is a chronic disease subject to special presumptive provisions under 38 C.F.R. §§ 3.307, 3.309.  However, such was not manifested within the first post-service year and thus such provisions are inapplicable here.  As noted, peripheral neuropathy was diagnosed in 2009, thus almost three decades after separation from service.  The evidence of record does not support a finding that peripheral neuropathy of the bilateral lower extremities, was shown within a year of separation from service.  As a chronic disease under 38 C.F.R. § 3.309(a), credible evidence of continuity of symptomatology could enable a grant of service connection even in the absence of favorable nexus evidence.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, in the present case, the record does not establish continuity of symptomatology, either through the documented clinical reports or the lay statements of the Veteran.  In fact, at the June 2015 examination, the Veteran reported that he first observed symptoms 6 years after discharge from service.  Thus, service connection is not warranted here on the basis of continuity of symptomatology.

In conclusion, the most probative evidence is against a link between peripheral neuropathy, bilateral lower extremities, and a disease or injury in service.  As the preponderance of the evidence is against the claim, reasonable doubt does not arise, and the claim is denied.  38 U.S.C.A. § 5107(b).





ORDER

Entitlement to service connection for peripheral neuropathy, bilateral lower extremities.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


